185 F.2d 674
51-1 USTC  P 9127
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.Elder W. MARSHALL, Respondent.COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.Elder W. MARSHALL and Bessie I. Marshall, Respondents.
Nos. 10295, 10296.
United States Court of Appeals Third Circuit.
Argued Dec. 21, 1950.Decided Dec. 29, 1950.

Harry Marselli, Washington, D.C.  (Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to Atty. Gen., on the brief), for appellant.
Norman D. Keller, Pittsburgh, Pa.  (W. A. Seifert, Pittsburgh, Pa., Reed, Smith, Shaw & McClay, Pittsburgh, Pa., on the brief), for appellees.
Before MARIS, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
These are petitions to review decisions of the tax court.  The cases involve the construction of Section 107(a) of the Internal Revenue Code, 26 U.S.C.A., and the sole question is whether a newly admitted member of a partnership is entitled to the full benefits of that section with respect to his share of fees received for services rendered by the partnership during a period which began prior to his admission to the firm.  We are in accord with the tax court that such a partner is entitled to the full benefits of Section 107(a).  The reasons for this conclusion are well stated in the opinion filed by Judge Opper for the tax court in banc, 14 T.C. 90, and we need add nothing to what is there said.


2
The decisions of the tax court will be affirmed.